 

 

Exhibit 10.1

 

 

 

____________________________________________________________________

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

Jetpay Corporation

 

and

 

THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

 

Dated as of March 28, 2014

 

________________________________________________________________________

 

 

 

-i-

 



 



ARTICLE I PURCHASE OF SECURITIES 1 1.1. Sale and Purchase of Common Stock 1 1.2.
Closing 1 1.3. Conditions to the Investor’s Obligations 2 1.4. Conditions to the
Company’s Obligations 2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3 2.1. Representations and Warranties of the Company 3 ARTICLE III
REPRESENTATIONS AND WARRANTIES  OF INVESTOR 4 3.1. Representations and
Warranties of the Investor 4 ARTICLE IV MISCELLANEOUS 5 4.1. Legend 5 4.2.
Amendment and Modification 5 4.3. Survival of Representations and Warranties 5
4.4. Successors and Assigns 5 4.5. Separability 5 4.6. Notices 6 4.7. Governing
Law 6 4.8. Headings 6 4.9. Counterparts 6 4.10. Further Assurances 7 4.11.
Entire Agreement 7



 



-ii-

 

SCHEDULES

 

Schedule I Investor and Securities Purchased

 

-iii-

 



 

INDEX OF DEFINED TERMS

 

 



Agreement 1 Closing 1 Closing Date 1 Common Stock 1 Company 1 Investor 1 Person
3



 

 

-iv-

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of March 28, 2014 (“Agreement”), by
and among JetPay Corporation, a Delaware corporation (the “Company”), and each
of the investors listed on the signature pages hereto, (each, an “Investor”).

 

Background

 

WHEREAS, in connection with EarlyBirdCapital, Inc.’s judgment against the
Company following certain arbitration proceedings, the Company desires to sell
to each Investor, and each Investor desires to acquire, up to the number of
shares of the Company’s Common Stock, par value $0.001 per share (“Common
Stock”) set forth opposite such Investor’s name on Schedule I hereto in exchange
for cash up to the amount set forth opposite such Investor’s name on Schedule I;
and

 

WHEREAS, the Company and each Investor desire to make such purchase and sale
contingent upon the occurrence of certain events set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as set forth in this Agreement.

 

ARTICLE I

PURCHASE OF COMMON STOCK

 

1.1. Sale and Purchase of Common Stock. (a) Subject to the terms and conditions
set forth herein, the Company will sell to each Investor, and each Investor will
purchase, up to the number of shares of Common Stock set forth opposite the name
of such Investor on Schedule I hereto.

 

(b) The per share purchase price for the Common Stock to be purchased under this
Section 1.1 shall be $3.00 per share. The maximum aggregate purchase price to be
paid by each Investor is set forth opposite such Investor’s name on Schedule I
hereto. At the Closing (as defined herein), each Investor agrees to deliver to
the Company, by wire transfer of immediately available funds, the amount
obtained by multiplying the number of shares of Common Stock set forth in the
noticed delivered by the Company pursuant to Section 1.3(c) by $3.00.

 

1.2. Closing. (a) The closing (the “Closing”) of the purchase and sale of the
Common Stock referred to in Section 1.1 will take place on the next business day
after the satisfaction of the conditions set forth in Sections 1.3 and 1.4
hereto or such other date as the Company and each Investor mutually agree, it
being understood that such date must not precede the time at which the
satisfaction of the conditions set forth in Sections 1.3 and 1.4 hereto has
occurred. The date such Closing occurs is referred to herein as the “Closing
Date.”

 

 







1

 



 

 

(b) At the Closing, the Company will instruct its transfer agent to issue the
number of shares of Common Stock to be purchased by each Investor in book entry
form registered in such Investor’s name against payment of the purchase price
set forth on Schedule I hereto by wire transfer of immediately available funds.

 

1.3. Conditions to Each Investor’s Obligations. The obligation of each Investor
to purchase the Common Stock at the Closing is subject to the satisfaction on or
prior to the date hereof of the following conditions:

 

(a) The representations and warranties of the Company set forth in Article II
hereof shall be true and correct in all material respects on and as of the
Closing Date as though then made, and all covenants of the Company set forth in
Article I required to be performed on or prior to the Closing shall have been
performed in all material respects.

 

(b) No statute, rule or regulation shall have been enacted or promulgated by any
Governmental Authority which prohibits the consummation of the transactions
contemplated by this Agreement and there shall be no order or injunction of a
court of competent jurisdiction in effect preventing the consummation of the
transactions contemplated by this Agreement.

 

(c) The Company shall have delivered written notice to such Investor of its
intention to consummate the purchase of the Common Stock contemplated herein,
which such notice shall contain the amount of Common Stock the Company desires
to purchase from each Investor.

 

(d) The Company shall have instructed its transfer agent to issue the Common
Stock purchased by such Investor in book entry.

 

(e) The corporate and other proceedings set forth in Section 1.4(c) shall have
been taken.

 

1.4. Conditions to the Company’s Obligations. The obligations of the Company to
issue and sell the Common Stock to each Investor as set forth herein at the
Closing are subject to the satisfaction on or prior to the Closing of the
following conditions, none of which may be waived by the Company:

 

(a) The representations and warranties of each Investor set forth in Article III
hereof shall be true and correct in all material respects at and as of the
Closing Date as though then made, and all covenants of each Investor required to
be performed at or prior to the Closing shall have been performed in all
material respects.

 

(b) No statute, rule or regulation shall have been enacted or promulgated by any
Governmental Authority which prohibits the consummation of the transactions
contemplated by this Agreement and there shall be no order or injunction of a
court of competent jurisdiction in effect preventing the consummation of the
transactions contemplated by this Agreement.

 

2

 



 

(c) The Company shall have obtained the written consent to consummate the
transactions contemplated hereby from each of (i) the Audit Committee of its
Board of Directors, (ii) its Board of Directors and (iii) Flexpoint Fund II,
L.P.

 

(d) Each Investor shall have delivered the cash for the purchase price required
to be delivered by such Investor under this Article I.

 

1.5. Termination. This Agreement shall terminate and be of no further force and
effect if the Closing has not occurred by April 30, 2014.

 

1.6. Registration Rights. The Company agrees to use commercially reasonable
efforts to register the resale of the shares of Common Stock purchased hereunder
on a registration statement on Form S-3, or such other form as may be available
to the Company to effect such registration, as soon as reasonably practicable.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY



 

2.1. Representations and Warranties of the Company. The Company represents and
warrants to the Investor as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) The Company has all requisite corporate power and corporate authority to
execute, deliver and perform this Agreement and to consummate the transactions
provided for herein, without the need for the consent of any other Person (other
than such consents as have heretofore been obtained). As used herein, the term
“Person” means an individual or a corporation, partnership, limited liability
company, joint venture, trust, regulatory or governmental agency or authority or
other organization or entity of any kind.

 

(c) The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby,
including, but not limited to, the sale of the Common Stock to be issued by it
hereunder, have been duly authorized, and this Agreement constitutes the valid
and binding obligation of the Company, enforceable against it in accordance with
the terms hereof.

 

(d) No action, suit, proceeding or investigation is pending or, to the Company’s
knowledge, threatened, against the Company with respect to its execution and
delivery of this Agreement or the consummation by the Company of the
transactions contemplated hereby.

 

(e) The Common Stock sold to the Investor under Article I hereof, when sold in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable.

 

3

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF INVESTOR

 

3.1. Representations and Warranties of the Investor. Each Investor represents
and warrants to the Company that:

 

(a) The Investor has the requisite legal capacity to execute, deliver and
perform this Agreement and to consummate the transactions provided for herein,
without the need for the consent of any other Person (other than such consents
as have heretofore been obtained); this Agreement has been duly authorized,
executed and delivered by the Investor; and this Agreement constitutes the valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with the terms hereof.

 

(b) No action, suit, proceeding or investigation is pending or, to the
Investor’s knowledge, threatened, against the Investor with respect to the
Investor’s execution and delivery of this Agreement or the consummation by the
Investor of the transactions contemplated hereby.

 

(c) No consent, approval or authorization of or registration, qualification or
filing with, any Person, governmental agency or authority is required for the
execution and delivery of this Agreement by the Investor or for the consummation
by the Investor of the transactions contemplated hereby.

 

(d) The Common Stock is being purchased by the Investor hereunder for
investment, and not with a view to any distribution thereof that would violate
the Securities Act, or the applicable state securities laws of any state. The
Investor will not distribute the Common Stock in violation of the Securities Act
or the applicable securities laws of any state.

 

(e) The Investor understands that the Common Stock has not been registered under
the Securities Act or the securities laws of any state and must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws or unless an exemption from such registration
becomes or is available.

 

(f) The Investor is an "accredited investor" as defined in Regulation D of the
Securities Act.

 

(g) In formulating a decision to enter into this Agreement, the Investor has
relied solely upon (i) the provisions of this Agreement, (ii) an independent
investigation of the Company’s business, and (iii) consultations with his legal
and financial advisors with respect to this Agreement and the nature of his
investment; and that in entering into this Agreement no reliance was placed by
the Investor upon any representations or warranties other than those contained
in this Agreement.

 

(h) The Investor is financially able to hold the Common Stock for long-term
investment, believes that the nature and amount of the Common Stock being
purchased is consistent with his overall investment program and financial
position, and recognizes that there are substantial risks involved in the
purchase of the Common Stock. The Investor understands that the investment in
the Common Stock is illiquid and risky, and the Investor may lose his entire
investment.

 

4

 



 

(i) The Investor confirms that (i) he is familiar with the business of the
Company, (ii) he has had the opportunity to ask questions of the officers and
directors of the Company and to obtain (and that the Investor has received to
his satisfaction) such information about the business and financial condition of
the Company as he has reasonably requested, and (iii) the Investor has such
knowledge and experience in financial and business matters that the Investor is
capable of evaluating the merits and risks of the prospective investment in the
Common Stock.

 

ARTICLE IV

MISCELLANEOUS

 

4.1. Legend. (a) The Company shall instruct its transfer agent to issue the
Common Stock with the following legend, in addition to any other legend required
under applicable law, with respect to any Common Stock issued hereunder:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR THE DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.2. Amendment and Modification. This Agreement may be amended or modified, or
any provision hereof may be waived, provided that such amendment, modification
or waiver is set forth in a writing executed by (a) the Company and (b) the
Investor. No course of dealing between or among any Persons having any interest
in this Agreement will be deemed effective to modify, amend or discharge any
part of this Agreement or any rights or obligations of any Person under or by
reason of this Agreement.

 

4.3. Survival of Representations and Warranties. The representations,
warranties, covenants and agreements set forth in this Agreement shall survive
the Closing.

 

4.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the successors and permitted assigns of
each party hereto. This Agreement, and any rights or obligations existing
hereunder, may not be assigned or otherwise transferred by any party without the
prior written consent of the other parties hereto.

 

4.5. Separability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remaining
provisions shall remain in full force and effect unless deletion of such
provision causes this Agreement to become materially adverse to any party, in
which event the parties shall use reasonable efforts to arrive at an
accommodation which best preserves for the parties the benefits and obligations
of the offending provision.

 

5

 



 

4.6. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed duly given (i) when delivered
personally to the recipient, (ii) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) upon
transmission by facsimile if a customary confirmation of transmission is
received during normal business hours and, if not, the next business day after
transmission, or (iv) three business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:

 

If to the Company, to:

 

 

JetPay Corporation

1175 Lancaster Avenue, Suite 100
Berwyn, PA 19312

Attention: Gregory M. Krzemien
Fax: (484) 318-8370

 

with a required copy to:

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: James A. Lebovitz, Esq.
Fax: (215) 994-2222

 

If to an Investor, to the Investor’s address as set forth on the signature pages
hereto. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other parties notice in the manner herein set forth.

 

4.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflicts of law.

 

4.8. Headings. The headings preceding the text of the sections and subsections
of this Agreement are for convenience of reference only and shall not constitute
a part of this Agreement, nor shall they affect its meaning, construction or
effect.

 

4.9. Counterparts. This Agreement may be executed in two or more counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.

 

6

 



4.10. Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

 

4.11. Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the parties and supersedes all prior agreements and
understandings, written or oral, relating to the subject matter of this
Agreement.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement the day and year first above written.

 



  JETPAY CORPORATION         By: /s/ Gregory M. Krzemien   Name: Gregory M.
Krzemien   Title:   Chief Financial Officer



 

 

 

 

8

 

 



  INVESTOR:         /s/ Bipin C. Shah           Name: Bipin C. Shah     Address:
    Facsimile No.:                       INVESTOR:         /s/ C. Nicholas
Antich                      Name: C. Nicholas Antich     Address:     Facsimile
No.:  



 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement] 

 

 



 

Schedule I

Purchasing Investor and Securities Purchased

 

 

Name Shares of Common Stock Common Stock Purchase Price Aggregate Purchase Price
Bipin C. Shah 200,000 $3.00 $600,000 C. Nicholas Antich 133,333 $3.00 $400,000

 



 

